       Case 2:18-cr-00465-SMB Document 98 Filed 06/06/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                           CR-18-00465-PHX-SMB
10
                           Plaintiff,                    ORDER TO
11                                                       TEMPORARILY CONTINUE
                v.                                       ANCILLARY PROCEEDINGS
12
                                                         Hon. Susan M. Brnovich
13   Backpage.com LLC, et al.                            Date: June 21, 2019
                                                         Time: 1:30 p.m.
14                         Defendants.
15
16
            Plaintiff United States of America and Claimants1 by and through their respective
17
     counsel of record have applied to this Court for a continuance of ancillary proceedings in
18
     this matter for a period of at least four months.
19
            The Court finds the parties have demonstrated sufficient good cause for a further
20
     continuance at this time, and the present ancillary proceeding hearing is vacated. A status
21
     conference is set for November 18, 2019 at 3:00 p.m., and continuing the ancillary
22
     proceedings to December 13, 2019 at 3:00 p.m.
23
     Dated this 6th day of June, 2019.
24
25
26
            1
             As used herein, “Claimants” refers to Michael Lacey, James Larkin, John Brunst,
27   Scott Spear, Andrew Padilla, Joye Vaught, Medalist Holdings Incorporated, Leeward
     Holdings LLC, Camarillo Holdings LLC, Vermillion Holdings LLC, Shearwater Holdings
28   LLC, and Cereus Properties LLC.
